Title: From Thomas Jefferson to John Hartwell Cocke, 20 May 1826
From: Jefferson, Thomas
To: Cocke, John Hartwell


Dear Sir
Monticello
May 20. 26.
I am extremely dissatisfied withe train in which our works at the University are going on, and were it not for my great confidence in the integrity of those we employ, I should be unable to resist the suspicion of a willingness in them to make the job last for life. I am at present suffering under a relapse so serious as to put it out my power to go there as frequently as is requisite. I will subjoin some notes of things of strong urgency, and submit to your own consideration whether they are not sufficiently so to call for our joint efforts and consultation as soon as you own affairs will permit your coming to us. altho’ always injured by the ride there I should be able to accompany you & endeavor to apply a spur to those needing it. ever & affectionately yoursTh: JeffersonNotes. the Dome leaks so that not a book can be trusted in it until remedied. this is from the ignorance of the workman employed. how shall it be remedied? my opinion is by a new tin cover put on the present, to be done by Broke of Staunton whose competence to it we know. this will cost us 8. or 900. Dollars. I know nothing else which experience will justify.2. the wells and water fail there and at Charlottesville; and they are proposing to send our pipe borer, mr Ziegler to the North to learn the art of boring, now in practice there, & then to return and bore for us. but why not in this, as in other cases, employ a man already taught and exercised in his trade? a borer can be had from thence as easily as a bricklayer or carpenter. besides this however the pipes which bring water to our cisterns must be repaired. they have rotted from too shallow covering originally. no log should lie less than 3. feet deep. this will cost more than I should be willing to risk on my own opinion. yet I believe must be done, and immediately.3. the Faculty recommend strongly Gas lights instead of oil lamps on account of economy and brilliancy. I suspend therefore the former until we can consult together on the subject.4. Congress have remitted the duties on our Marbles. we are now to take measures as to the clock.5. Dr Emmett and myself think we have found a piece of ground for the Botanical garden far superior to any other spot we possess. this work should be begun immediately, but I should request your advice in it.6. but a stimulus must be applied, and very earnestly applied, or consultations and orders are nugatory. come then, dear Sir, to our aid, as soon as possible. our books are in a dangerous state. they cannot be opened until the presses are ready, nor they be got ready, till the Dome-room is rendered dry.